          Case 6:20-cv-01083-ADA Document 32 Filed 08/04/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A
 BRAZOS LICENSING AND
 DEVELOPMENT,
                                                      CIVIL ACTION NO. 6:20-cv-01083-ADA
                 Plaintiff,
 v.

 ARISTA NETWORKS, INC.,
                                                      JURY TRIAL DEMANDED
                 Defendant.

                              MOTION TO WITHDRAW AS COUNSEL

       Pursuant to Local Rule CV-11, Raymond K. Wright of Susman Godfrey L.L.P. hereby

moves to withdraw as counsel for Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing And

Development, in connection with the above-captioned matter on the grounds that he will no longer

be an attorney of Susman Godfrey L.L.P. The law firm of Susman Godfrey L.L.P., and its

attorneys will continue to represent Plaintiff.

       Please remove the e-mail address for Raymond K. Wright from the Court’s Electronic

Filing CM/ECF system.

       Wherefore, Plaintiff respectfully requests that this Court enter an order authorizing and

granting leave for Raymond K. Wright to withdraw as counsel for Plaintiff in this matter.


Dated: August 4, 2021                             Respectfully submitted,

                                                  SUSMAN GODFREY L.L.P.


                                                  By: /s/ Raymond K. Wright
                                                     Raymond Wright (pro hac vice)
                                                     California Bar No. 331950
Case 6:20-cv-01083-ADA Document 32 Filed 08/04/21 Page 2 of 3




                              Max L. Tribble, Jr.
                              Texas Bar No. 2021395
                              Shawn Blackburn (pro hac vice)
                              Texas Bar No. 24089989
                              Bryce T. Barcelo (pro hac vice)
                              Texas Bar No. 24092081
                              1000 Louisiana Street, Suite 5100
                              Houston, Texas 77002-5096
                              Telephone: (713) 651-9366
                              Fax: (713) 654-6666
                              mtribble@susmangodfrey.com
                              sblackburn@susmangodfrey.com
                              bbarcelo@susmangodfrey.com

                              Kalpana Srinivasan (pro hac vice)
                              California Bar No. 237460
                              Raymond Wright (pro hac vice)
                              California Bar No. 331950
                              Sujeeth Rajavolu (pro hac vice)
                              California Bar No. 324669
                              1900 Avenue of the Stars, 14th Floor
                              Los Angeles, California 90067-6029
                              Telephone: (310) 789-3100
                              Fax: (310) 789-3150
                              ksrinivasan@susmangodfrey.com
                              rwright@susmangodfrey.com
                              srajavolu@susmangodfrey.com

                           COUNSEL FOR PLAINTIFF WSOU
                           INVESTMENTS, LLC D/B/A BRAZOS
                           LICENSING AND DEVELOPMENT




                              2
         Case 6:20-cv-01083-ADA Document 32 Filed 08/04/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on August 4, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                                /s/ Raymond K. Wright
                                                Raymond Wright




                                                3
